Detailed Office Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 10, and 19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13 and 25 of U.S. Patent No. 10,509,187 and over claim 17 of U.S. Patent No. 9,952,397.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 13 and 25 of U.S. Patent No. 10,509,187 and over claim 17 of U.S. Patent No. 9,952,397 anticipate the instant application’s recitations of enclosures having base members and panels configured to control access to optical converter boxes linking optical fibers and coaxial cables.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bloodworth et al. (2006/0153362; “Bloodworth”) in view of Alston et al. (2013/0287358; “Alston” ), and further in view of Napiorkowski et al. (2006/0153516; “Napiorkowski”).
Regarding independent claims 1, 7, 10 and 19, Bloodworth discloses in figure 4, and related text, a compartmentalized enclosure 100 for controlling access to different components in a telecommunications system comprising: a base enclosure portion 102 configured to form an outer perimeter shape portion and a cavity; and a panel 130 configured to form an inner perimeter shape portion that matches and fits within the outer perimeter shape portion so as to prevent access to the cavity when the panel is in a closed position, wherein, in the closed position, the panel is configured to be disposed in the cavity of the base enclosure portion, and a plurality of edges of the panel are configured to define the inner perimeter shape portion, wherein the panel is movable to an open position where the panel permits access to the cavity. Bloodworth, pars. [0034] (“As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals.”) and [0047]-[0052], and [0056]. 

    PNG
    media_image1.png
    510
    647
    media_image1.png
    Greyscale


Bloodworth, Figure 4

[0034] NID 20 includes a components area 48 having a security cover 50 for preventing unauthorized access to the components area 48 and the components therein that belong to the service provider. The cover 50 may be secured over the components area 48, for example, by a security screw that requires an industry specific tool to remove. An original equipment manufacturer (OEM) may provide a printed circuit board (PCB) 52 mounted within the components area 48. Area 48 may be configured for mounting PCB 52 above first floor 24, for example by mounting the PCB 52 to first floor 24 via standoffs. Alternatively, the PCB 52 may be mounted directly or via standoffs to the back side of cover 50 (i.e. the side of cover 50 facing components area 48). As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals. Accordingly, PCB 52 is commonly referred to as an opto-electronic device or interface. Components area 48 may contain active and/or passive components, and such components may be located and configured on the PCB 52 in any manner desired by the OEM or the service provider.
[0047] As shown in FIG. 4, NID 100 further comprises connections and components panel 130 positioned within base 102. Panel 130 is shaped, sized, and configured to be removably mounted within base 102. Additionally, connections and components panel 130 may be hinged such that panel 130 can be rotated outwardly from base 102 about hinges (not shown), thereby providing access to the portion of base 102 behind panel 130, hereinafter referred to as components area 132. Standoffs 134 positioned within components area 132, and preferably along the inside surface of sidewall 106, operate to position the panel 130 at a fixed elevation above floor 104. Once positioned, panel 130 is secured within base 102 by conventional fasteners such as snap locks, screws, rivets, or the like. As such, panel 130 comprises a first compartment in base 102 that defines connections area 124 located on the outer side of panel 130, and a second compartment in base 102 that defines components area 132 located on the inner side of panel 130 (i.e. between floor 104 and the connections and components panel 130). Connections area 124 and components area 132 may be shaped, sized, and located within base 102 in any suitable manner, but are intentionally located on separate elevations with respect to floor 104 in a stacked or layered configuration. OEMs may provide, for example, the previously shown and described printed circuit board PCB 52 mounted within components area 132. Components area 132 may be configured for mounting the PCB 52 on floor 104 or above floor 104, such as by mounting the PCB 52 to floor 104 via standoffs. Similarly, PCB 52 may be mounted on the inner side of panel 130 (i.e. the side of panel 130 facing components area 132) or below panel 130 via standoffs. Components area 132 may contain active components, passive components, or both active and passive components, and such components may be located and configured on the PCB 52 as desired by the OEM in the manner previously described. 
[0048] As shown and described herein, connections area 124 includes fiber optic connection 54 mounted to the outer side of panel 130 on a mounting bracket 56 for optically connecting one or more optical fibers of the network fiber optic drop cable with one or more optical fibers within the NID 100. If connection 54 is a connector adapter sleeve or receptacle, the optical fiber(s) of the drop cable are preferably pre-connectorized, and the pre-connectorized drop cable is received within one end of the connection 54. At least one connectorized fiber optic pigtail may then be received within the other end of the connection 54 and optically aligned with a corresponding optical fiber on the drop cable. The fiber optic pigtail may then be routed into the components area 132 through an opening in the panel 130, identified in FIG. 4 by panel port 136. The fiber optic pigtail is then optically and physically connected to an optical component within components area 132, such as an optical-to-electrical converter. Panel port 136 may be located at any convenient location on the panel 130. Alternatively, if the optical fibers of the drop cable are not connectorized, connections area 124 may further include a conventional splice tray and/or splice holder 59 for housing one or more splices between the optical fiber(s) of the drop cable and optical fiber(s) spliced thereto by conventional methods as are known in the art, such as by mechanical or fusion splicing. 
[0049] Terminating devices 60, such as conventional insulation displacement connectors (IDCs) shown in FIG. 4 may be mounted on panel 130. Preferably, terminating devices 60 are removably mounted onto panel 130, such as by the use of conventional slots that engage with feet provided on the terminating devices 60. Alternatively, panel 130 may contain an opening indicated by dashed line 138 in FIG. 4 through which terminating devices 60 mounted on PCB 52 protrude through panel 130 from the components area 132 into the connections area 124. Additional openings 140 may be formed through panel 130 into which OEM-provided connector receptacles or jacks (not shown), such as modular RJ-11 or RJ-45 jacks, may be inserted to receive corresponding plugs from subscriber communications equipment or line testing equipment, such as a conventional handset. The OEM-provided connector receptacles or jacks may be mounted on the outer side of the PCB 52 so that they protrude outwardly through openings 140 when the PCB 52 is mounted within components area 132 of NID 100 and panel 130 is in its fully installed position inside base 102 abutting standoffs 134. The OEM-provided connector receptacles or jacks are electrically connected to an electrical component on the PCB 52 via jumper wires. Alternatively, the jumper wires may be connected between the PCB 52 and one end of a terminating device 60. The subscriber wiring is then connected to the other end of the terminating device 60, as previously described, to electrically connect the subscriber wiring to an electrical component, such as an electrical-to-optical converter, on the PCB 52. For example, the jumper wires may be terminated at the end opposite the terminating device 60 with an appropriate modular plug, such as an OEM-provided RJ-11 plug, which is in turn attached to and electrically connected with an electrical component on the PCB 52. 
[0050] Components area 132 may be shielded against EMI by locating a suitable shield between panel 130 and PCB 52. The EMI shield may be in the form of a metallic plate, or it may be in the form of a suitable EMI mitigating coating which may be applied directly to the back (i.e. inner) side of panel 130. 
[0051] As previously described, connections area 124 is located at a first elevation within base 102 on the front (i.e. outer) side of panel 130. Components area 132, on the other hand, is located at a second elevation within base 102 that is different than the first elevation. In particular, components area 132 is located between floor 104 of base 102 and the back (i.e. inner) side of panel 130. Thus, base 102 is divided by panel 130 into a first, outer compartment and a second, inner compartment bordered by sidewall 106. 
[0052] The network drop cable may be strain relieved as it enters connections area 124 of base 102. As shown herein, drop cable entry port 122 comprises a strain relief bracket 142 for strain relieving the drop cable with a clamping device (not shown), such as a cable tie. Similarly, subscriber cable entry port 128 is comprises a strain relief bracket 142 for strain relieving the subscriber cable as it enters the connections area 124. Furthermore, NID 100 may optionally comprise second base 62, as previously shown and described with respect to the embodiment of FIGS. 1-3, for storing drop cable slack. When so configured, base 102 is movably attached to second base 62, for example by hinges 64, to provide access to the drop cable slack without disturbing the optical and electrical connections within base 102, and second base 62 is secured, for example, to a wall at the subscriber premises. 
[0056] As described, second (i.e. outer) compartment 212 preferably is provided with arcuate inner walls 226 for coiling an excess length of a network fiber optic drop cable containing one or more optical fibers without exceeding the minimum bend radius of the optical fibers and without creating kinks or tight bends which may interfere with the performance of the optical fibers. Preferably, the drop cable slack is coiled loosely between arcuate walls 226 and second sidewall 210. The second compartment 212 may also be provided with retaining members 72 for retaining the drop cable slack within the second compartment 212 in a desired configuration. Retaining members 72 may be removable to facilitate coiling or otherwise positioning the drop cable slack in second compartment 212. As best shown in FIG. 9, retaining members 72 may, for example, be fitted into slotted receiving portions 74 along the inside surface of second sidewall 210, and retained by a friction fit, an adhesive, or other methods known in the art.
Bloodworth, pars. [0034], [0047]-[0052], and [0056].
Further regarding independent claims 1, 7, 10 and 19, Bloodworth does not explicitly disclose that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, the converter, and the inner portion the cavity.
However, Alston discloses in figures 2 and 3 an access box 100 having a pivoting panel 126 which controls access to a control box 114 that may house cables/fibers that have been wrapped. Alston, pars. [0015] (“Cable/fiber management structures can be provided within the support box 114. For example, one or more spooling structures can be provided within the support box 114 for spooling excess cable/fiber in a looped configuration without violating minimum bend radius requirements of the fiber/cable.”) and [0016] (“In the closed position, the connector mounting panel 126 prevents access to the interior of the support box 114, discouraging tampering with the cables located therein. An opening 132 may be used to receive a screw 134 to more robustly secure the connector mounting panel 126 to the support box 114, so as to further deter tampering. In other embodiments, press fit connections, or other securing elements may be used to secure the connector mounting panel 126 against pivoting.”).


    PNG
    media_image2.png
    489
    693
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    482
    676
    media_image3.png
    Greyscale

Alston, Figures 2 and 3.

[0015] FIG. 2 depicts an exploded perspective view of the access box 100. The mounting box 102 is configured to receive a support box 114. Like the mounting box 102, the support box 114 defines a number of openings 116 to allow a cable to be inserted from an exterior of the support box 114 to an interior thereof. Although the access box 100 utilizes both a mounting box 102 and a support box 114, other embodiments that utilize only one or the other are contemplated. The mounting box 102 includes a number of projections 118 that are configured to align with projections 120 on the support box 114. Either or both of these projections 118, 120 may be configured to receive one or more screws 122, press fit connectors, or other elements to secure the various components of the access box 100 relative to each other. One or more splice holders 124 may be located within the interior of the support box 114, and may be discrete from the support box 114 or manufactured integrally therewith. Cable/fiber management structures can be provided within the support box 114. For example, one or more spooling structures can be provided within the support box 114 for spooling excess cable/fiber in a looped configuration without violating minimum bend radius requirements of the fiber/cable.
[0016] A connector mounting panel 126 is secured to the support box 114. In the depicted embodiment, the connector mounting panel 126 is pivotably connected at a hinge 128 that may be located along a top, side, or bottom portion of the connector mounting panel 126. The hinge 128 allows pivoting movement of the connector mounting panel 126 around a hinge axis H (see FIG. 3). In alternative embodiments that do not utilize a support box, the connector mounting panel 126 may be pivotably secured to the mounting box 102. In the depicted embodiment, the connector mounting panel 126 includes a latch 130 located opposite the hinge 128 that may hold the connector mounting panel 126 in a closed position, releasably secured to the support box 114. In the closed position, the connector mounting panel 126 prevents access to the interior of the support box 114, discouraging tampering with the cables located therein. An opening 132 may be used to receive a screw 134 to more robustly secure the connector mounting panel 126 to the support box 114, so as to further deter tampering. In other embodiments, press fit connections, or other securing elements may be used to secure the connector mounting panel 126 against pivoting.
[0017] The connector mounting panel 126 includes a mounting surface 136 for a cable connection device 138, which in this case is a fiber optic adapter. A biasing element 140, such as a spring, may be used to bias the cover panel 112 toward a closed position, as described in more detail below. An access panel 142 is carried by and pivotably secured to the cover panel 112, and may also be biased with a biasing element 144. Typically, the access panel biasing element 144 biases the access panel 142 into a first access panel position such that the access panel 142 is positioned substantially orthogonal to the cover panel 112. Either or both of the biasing elements 140, 144 may include at least one of a coil spring, an elastomeric element, a leaf spring, and a torsion spring. In other embodiments, the biasing elements 140, 144 may be incorporated into a single unitary part, such as a more complex leaf spring.
Alston, pars. [0015]-[0017].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bloodworth such that when the panel is in the closed position, the plurality of edges of the panel are configured to be adjacent an internal wall of the base enclosure portion such that no gap exist between the plurality of edges of the panel and the internal wall so as to prevent access to the fiber optical cable portion when the panel is in the closed position wherein the panel is configured to move to an open position where the panel permits access to the fiber optic cable portion, the converter, and the inner portion the cavity because the resulting configuration would discourage tampering with the cables located within cavity. Alston, par. [0016].
Further regarding independent claims 1, 7, 10 and 19, Bloodworth in view of Alston does not explicitly disclose a peripheral optical cable path around a portion of the optical fiber component.
However, Napiorkowski discloses in figures 5 and 8, and related text, peripheral guide structures 226 for coiling excess lengths of cable around compartment 208 (which houses optical, electrical and/or coaxial connections and components).  Napiorkowski, pars. [0056] and [0059].
Consequently,    it would have been obvious to one of ordinary skill in the art at the time of filing to  modify  Bloodworth in view of Alston to disclose a peripheral optical cable path around a portion of the optical fiber component because the resultant configuration would facilitate storing cables “without creating kinks or tight bends.” Napiorkowski, par. [0056].
Consequently, regarding independent claims 1, 7, 10 and 19,  it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Bloodworth in view of Alston and further in view of Napiorkowski  to comprise:
1. An access control device for permitting access to a coaxial cable component while selectively blocking access to a fiber optical component comprising: an access control panel member configured to be coupled to a coaxial cable component while blocking access to a fiber optical component, the coaxial cable component configured to be coupled to a coaxial cable; and an optical fiber configuration base member configured to be coupled to an optical fiber component and to arrange the optical fiber component so as to create a peripheral optical fiber cable path around a portion of the optical fiber component, wherein the access control panel member is configured to be pivotally coupled to the optical fiber configuration base member so as to pivot between a first access position, where an operator is permitted to access the coaxial cable component when the coaxial cable component is coupled to the access control panel member and where an operator is not permitted to access the optical fiber component, and a second access position, where an operator is permitted to access the optical fiber component without having to de-couple the coaxial cable component from the coaxial cable, wherein the peripheral optical fiber cable path is configured to receive an optical fiber cable, encircle the optical fiber cable around a portion of the optical fiber component, and shape the optical fiber cable so as to be connected to the optical fiber component while preventing the optical fiber cable from exceeding a maximum optical fiber cable bend radius of the optical fiber cable when the optical fiber cable is connected to the optical fiber component, and wherein the second access position only occurs after the first access position occurs; as recited in claim 1; Bloodworth, fig. 4 and pars. [0034] (“As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals.”) and [0047]-[0052], and [0056]; a pivoting panel 126 which controls access to a control box 114 that may house cables/fibers that have been wrapped; Alston, figs. 2 and 3 and pars. [0015] (“Cable/fiber management structures can be provided within the support box 114. For example, one or more spooling structures can be provided within the support box 114 for spooling excess cable/fiber in a looped configuration without violating minimum bend radius requirements of the fiber/cable.”) and [0016] (“In the closed position, the connector mounting panel 126 prevents access to the interior of the support box 114, discouraging tampering with the cables located therein. An opening 132 may be used to receive a screw 134 to more robustly secure the connector mounting panel 126 to the support box 114, so as to further deter tampering. In other embodiments, press fit connections, or other securing elements may be used to secure the connector mounting panel 126 against pivoting.”); Napiorkowski, figs. 5 and 8 and  pars. [0056] and [0059] (disclosing peripheral guide structures 226 for coiling excess lengths of cable around compartment 208 (which houses optical, electrical and/or coaxial connections and components); 
7. A compartmentalized box for housing components for telecommunications systems, comprising: a first housing portion; a second housing portion coupled to the first housing portion and being configured to be movable relative to the first housing portion between an open configuration providing access to the cavity and a closed configuration preventing access to the cavity; and a compartment panel disposed in the cavity and configured to be coupled to one of the first housing portion and the second housing portion, and being movable relative to the one of the first housing portion and the second housing portion between a closed position and an open position, wherein the compartmentalized box is configured to provide at least two access states when in the open configuration, wherein, in a first access state of the at least two access states, (i) the first housing portion and the second housing portion are in the open configuration and the compartment panel is in a closed position such that the compartment panel divides the cavity into a first compartment configured to house a first type of telecommunications system component therein and a second compartment configured to house a second type of telecommunications system component therein, (ii) the first compartment is open such that the first type of telecommunications system component is accessible to a user, and (iii) the second compartment is closed to block access to the second type of telecommunications system component, wherein, in a second access state of the at least two access states, (i) the first housing portion and the second housing portion are in the open configuration and the compartment panel is in an open position, and (ii) the second compartment and the second type of telecommunications system component are accessible to the user, and wherein the second access state only occurs after the first access state occurs; as recited in claim 7; Bloodworth, fig. 4 and pars. [0034] (“As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals.”) and [0047]-[0052], and [0056]; a pivoting panel 126 which controls access to a control box 114 that may house cables/fibers that have been wrapped; Alston, figs. 2 and 3 and pars. [0015] (“Cable/fiber management structures can be provided within the support box 114. For example, one or more spooling structures can be provided within the support box 114 for spooling excess cable/fiber in a looped configuration without violating minimum bend radius requirements of the fiber/cable.”) and [0016] (“In the closed position, the connector mounting panel 126 prevents access to the interior of the support box 114, discouraging tampering with the cables located therein. An opening 132 may be used to receive a screw 134 to more robustly secure the connector mounting panel 126 to the support box 114, so as to further deter tampering. In other embodiments, press fit connections, or other securing elements may be used to secure the connector mounting panel 126 against pivoting.”); Napiorkowski, figs. 5 and 8 and  pars. [0056] and [0059] (disclosing peripheral guide structures 226 for coiling excess lengths of cable around compartment 208 (which houses optical, electrical and/or coaxial connections and components); 
10. A segregation panel for an enclosure to control access to a fiber optical cable portion, a fiber optical converter, a coaxial input cable, a cable splitter, and a plurality of output cable portions: an upper panel portion configured to move between a closed position, where the upper panel portion prevents access to an upper portion of a fiber optical converter when the fiber optical converter is partially enclosed in an enclosure, and an open position, where the upper panel portion allows access to the upper portion of the fiber optical converter; a sidewall panel portion configured to extend from the upper panel portion so as to prevent access to a side portion of the fiber optical converter when the upper panel portion is in the closed position, and allow access to the side portion of the fiber optical convert when the upper panel portion is in the open position; an extension panel portion configured to extend from the upper panel portion so as to prevent access to the fiber optical cable portion when the upper panel portion in the close position, and allow access to the fiber optical cable portion when the upper panel portion is in the open position; wherein the upper panel portion includes a first edge portion configured to fit within a first sidewall portion of the enclosure so as to prevent access to an upper portion of the fiber optical converter between the first edge portion and the first sidewall portion when the upper panel portion is in the closed position; wherein the upper panel portion includes a second edge portion configured to fit within a second sidewall portion of the enclosure so as to prevent access to the upper portion of the fiber optical converter between the second edge portion and the second sidewall portion when the upper panel portion is in the closed position; wherein the upper panel portion includes a third edge portion configured to fit within a third sidewall portion of the enclosure so as to prevent access to the upper portion of the fiber optical converter between the third edge portion and the third sidewall portion when the upper panel portion is in the closed position; wherein the sidewall panel portion includes a lower edge portion configured to face a lower wall portion of the enclosure so as to prevent access to a side portion of the fiber optical converter between the lower edge portion and the lower wall portion when the upper panel portion is in the closed position; wherein the extension panel portion includes a first edge panel extension portion that is configured to fit within a fourth sidewall portion of the enclosure so as to prevent access to the fiber optical cable portion between the first edge panel extension portion and the fourth sidewall portion when the upper panel portion is in the closed position; and wherein the extension panel portion includes a second edge panel extension portion that is configured to fit within the third sidewall portion of the enclosure so as to prevent access to the fiber optical cable portion between the second edge panel extension and the third sidewall portion when the upper panel portion is in the closed position; as recited in claim 10; Bloodworth, fig. 4 and pars. [0034] (“As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals.”) and [0047]-[0052], and [0056]; a pivoting panel 126 which controls access to a control box 114 that may house cables/fibers that have been wrapped; Alston, figs. 2 and 3 and pars. [0015] (“Cable/fiber management structures can be provided within the support box 114. For example, one or more spooling structures can be provided within the support box 114 for spooling excess cable/fiber in a looped configuration without violating minimum bend radius requirements of the fiber/cable.”) and [0016] (“In the closed position, the connector mounting panel 126 prevents access to the interior of the support box 114, discouraging tampering with the cables located therein. An opening 132 may be used to receive a screw 134 to more robustly secure the connector mounting panel 126 to the support box 114, so as to further deter tampering. In other embodiments, press fit connections, or other securing elements may be used to secure the connector mounting panel 126 against pivoting.”); Napiorkowski, figs. 5 and 8 and  pars. [0056] and [0059] (disclosing peripheral guide structures 226 for coiling excess lengths of cable around compartment 208 (which houses optical, electrical and/or coaxial connections and components); 
19. A segregation panel for an enclosure to control access to a fiber optical cable portion, a fiber optical converter, a coaxial input cable, a cable splitter, and a plurality of output cable portions: an upper panel portion configured to move between a closed position, where the upper panel portion prevents access to an upper portion of a fiber optical converter when the fiber optical converter is partially enclosed in an enclosure, and an open position, where the upper panel portion allows access to the upper portion of the fiber optical converter; a sidewall panel portion configured to extend from the upper panel portion so as to prevent access to a side portion of the fiber optical converter when the upper panel portion is in the closed position, and allow access to the side portion of the fiber optical convert when the upper panel portion is in the open position; an extension panel portion configured to extend from the upper panel portion so as to prevent access to the fiber optical cable portion when the upper panel portion in the close position, and allow access to the fiber optical cable portion when the upper panel portion is in the open position; wherein the upper panel portion includes a first edge portion configured to fit within a first sidewall portion of the enclosure so as to prevent access to an upper portion of the fiber optical converter between the first edge portion and the first sidewall portion when the upper panel portion is in the closed position; wherein the upper panel portion includes a second edge portion configured to fit within a second sidewall portion of the enclosure so as to prevent access to the upper portion of the fiber optical converter between the second edge portion and the second sidewall portion when the upper panel portion is in the closed position; wherein the upper panel portion includes a third edge portion configured to fit within a third sidewall portion of the enclosure so as to prevent access to the upper portion of the fiber optical converter between the third edge portion and the third sidewall portion when the upper panel portion is in the closed position; wherein the sidewall panel portion includes a lower edge portion configured to face a lower wall portion of the enclosure so as to prevent access to a side portion of the fiber optical converter between the lower edge portion and the lower wall portion when the upper panel portion is in the closed position; wherein the extension panel portion includes a first edge panel extension portion that is configured to fit within a fourth sidewall portion of the enclosure so as to prevent access to the fiber optical cable portion between the first edge panel extension portion and the fourth sidewall portion when the upper panel portion is in the closed position; and  wherein the extension panel portion includes a second edge panel extension portion that is configured to fit within the third sidewall portion of the enclosure so as to prevent access to the fiber optical cable portion between the second edge panel extension and the third sidewall portion when the upper panel portion is in the closed position; as recited in claim 19; Bloodworth, fig. 4 and pars. [0034] (“As will be appreciated by those skilled in the art, components area 48 may contain optical, electrical or coaxial components. As shown and described herein, components area 48 contains both optical and electrical components, and the PCB 52 includes an optical-to-electrical converter for converting optical signals to electrical signals and electrical signals to optical signals.”) and [0047]-[0052], and [0056]; a pivoting panel 126 which controls access to a control box 114 that may house cables/fibers that have been wrapped; Alston, figs. 2 and 3 and pars. [0015] (“Cable/fiber management structures can be provided within the support box 114. For example, one or more spooling structures can be provided within the support box 114 for spooling excess cable/fiber in a looped configuration without violating minimum bend radius requirements of the fiber/cable.”) and [0016] (“In the closed position, the connector mounting panel 126 prevents access to the interior of the support box 114, discouraging tampering with the cables located therein. An opening 132 may be used to receive a screw 134 to more robustly secure the connector mounting panel 126 to the support box 114, so as to further deter tampering. In other embodiments, press fit connections, or other securing elements may be used to secure the connector mounting panel 126 against pivoting.”); Napiorkowski, figs. 5 and 8 and  pars. [0056] and [0059] (disclosing peripheral guide structures 226 for coiling excess lengths of cable around compartment 208 (which houses optical, electrical and/or coaxial connections and components); 
because the resulting configurations would discourage tampering with the cables located within cavity; Alston, par. [0016];   “without creating kinks or tight bends.” Napiorkowski, par. [0056].
Regarding dependent claims 2-6, 8-9, 11-18, and 20,   it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Bloodworth in view of Alston and further in view of Napiorkowski, as applied in the rejections of claims 1, 7, 10 and 19,  to comprise:
2. The access control device of claim 1, further comprising: a first housing portion; and  a second housing portion configured to be pivotally coupled to the first housing portion, the first housing portion and the second housing portion cooperating to define an enclosure having a cavity, the second housing portion configured to be pivotally movable relative to the first housing portion between an open configuration providing access to the cavity and a closed configuration preventing access to the cavity, wherein the cavity is configured to house the access control panel member and the optical fiber configuration base member.
3. The access control device of claim 1, further comprising: fiber cables that carry a fiber signal, a fiber optic converter disposed in the center of the optical fiber configuration base member, and the fiber cables wrap around at least three quarters of the fiber optic converter within the optical fiber configuration base member.
4. The access control device of claim 3, further comprising wrap guides extending from the optical fiber configuration base member so as to control the bend radius of the fiber cables stored in the optical fiber configuration base member.
5. The access control device of claim 1, wherein the pivot axis of the access control panel member is offset from a face surface of the access control panel member to allow: (i) an RF cable, which is an input cable, to bend freely from one side of the compartment panel to the other side of the compartment panel, and (ii) signal splitting RF cables that exit from an RF system component to remain connected to the RF system component and exit through apertures in the first housing portion, when the access control panel member pivots from the first access position to the second access position.
6. The access control device of claim 1, wherein the optical fiber configuration base member has an outer rectangular shape and an inner rectangular shape, and the outer rectangular shape matches and fits within a housing.
8. The compartmentalized box of claim 7, wherein a first type of telecommunications system component is mounted to the compartment panel, and a second type of telecommunications system component is mounted to the first housing portion.
9. The compartmentalized box of claim 7, wherein the compartment panel is pivotally coupled to one of the first and second housing portions.
11. The segregation panel of claim 10, wherein the fiber optical cable portion, the fiber optical converter, the coaxial input cable, the cable splitter, and the plurality of output cable portions are configured to be connected to one another when the upper panel portion is in the closed position.
12. The segregation panel of claim 11, wherein the upper panel portion is configured to allow access to the fiber optical cable portion and the fiber optical converter when the upper panel portion is moved to the open position without having to disconnect the fiber optical cable portion, the fiber optical converter, the coaxial input cable, the cable splitter, or the plurality of output cable portions.
13. The segregation panel of claim 10, wherein the upper panel portion is configured to allow access to the fiber optical cable portion and the fiber optical converter when the upper panel portion is moved to the open position without having to disconnect any one of the fiber optical cable portion, the fiber optical converter, the coaxial input cable, the cable splitter, or the plurality of output cable portions.
14. The segregation panel of claim 10, wherein the upper panel portion includes an upper surface configured to be mounted to the cable splitter.
15. The segregation panel of claim 10, further comprising a base panel portion configured to encircle a plurality of fiber optical cable portions around the fiber optical converter when the upper panel portion is in the open and closed positions.
16. The segregation panel of claim 15, wherein the base panel portion is configured to create a peripheral channel around the fiber optical converter so as to maintain a minimum permissible bend radius of the plurality of fiber optical cable portions when the upper panel portion is in the open and closed positions.
17. The segregation panel of claim 10, further comprising a base panel portion configured to maintain a minimum permissible bend radius of a plurality of fiber optical cable portions arranged around the fiber optical converter when the upper panel portion is in the open and closed positions.
18. The segregation panel of claim 17, wherein the base panel portion is configured to be coupled to the upper panel portion.
20. The segregation panel of claim 19, further comprising: a base panel configured to maintain a minimum permissible bend radius of a plurality of fiber optical cable portions arranged around the fiber optical converter when the segregation panel is in the open and closed positions.
because the resulting configurations would discourage tampering with the cables located within cavity; Alston, par. [0016];   “without creating kinks or tight bends.” Napiorkowski, par. [0056].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883